MEMORANDUM
PER CURIAM.
Mother appeals from the order of the trial court modifying a decree of dissolution the main thrust of which was to transfer custody of the daughter of the marriage from mother to father. Mother had notice of the hearing on modification but for personal reasons did not attend the hearing and was not represented thereat by counsel. We have reviewed the record and find the order of the court is supported by substantial evidence, that no error of law appears, and that an opinion would have no precedential value. Accordingly, the order is affirmed pursuant to Rule 84.-16(b).
Order affirmed.